Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 12, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00415-CR



                    IN RE JOSEPH JOHNSON, JR., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               184th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1234108-A

                         MEMORANDUM OPINION

      On May 7, 2015, relator Joseph Johnson, Jr. filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Harris County District Clerk to provide relator with a complete certified copy of all
court transcripts, statements of facts, evidence, and the judgment and sentence
from trial court cause number 1234108-A, in the 184th District Court of Harris
County. Relator contends he requires said records for a potential petition for writ
of habeas corpus.

      This Court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this Court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this Court’s appellate jurisdiction.

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                      PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2